 

Exhibit 10.6

 

ELEVENTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH & DEVELOPMENT
ALLIANCE ON TRIEX MODULE TECHNOLOGY

This ELEVENTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH &
DEVELOPMENT ALLIANCE ON TRIEX MODULE TECHNOLOGY (this “Eleventh Amendment”) is
effective as of July 22, 2020 (the “Effective Date”) and is by and among THE
RESEARCH FOUNDATION FOR THE STATE UNIVERSITY OF NEW YORK (“FOUNDATION”), a
non-profit educational corporation existing under the laws of the State of New
York, having an office located at 257 Fuller Road, Albany, New York 12203, on
behalf of the Colleges of Nanoscale Science and Engineering of the State
University of New York Polytechnic Institute SILEVO, LLC (as successor in
interest of SILEVO INC.) (“SILEVO”), a Delaware limited liability company with
offices at 47700 Kato Road, Fremont, California 94538 and TESLA ENERGY
OPERATIONS, INC. (“TEO”), a Delaware corporation with offices at 47700 Kato
Road, Fremont, California 94538. FOUNDATION,  SILEVO and TEO are each referred
to herein sometimes individually as a “Party” or, collectively, as “Parties.”

RECITALS

1.1FOUNDATION and SILEVO entered into that certain Amended and Restated
Agreement for Research & Development Alliance on Triex Module Technology
effective as of September 2, 2014, as amended by a First Amendment thereto
effective as of October 31, 2014, a Second Amendment thereto effective as of
December 15, 2014, a Third Amendment thereto effective as of February 12, 2015,
a Fourth Amendment thereto effective as of March 30, 2015, a Fifth Amendment
thereto effective as of June 30, 2015, a Sixth Amendment thereto effective as of
September 1, 2015, a Seventh Amendment thereto effective as of October 9, 2015,
an Eighth Amendment thereto effective as of October 26, 2015 (the “Eighth
Amendment”), a Ninth Amendment thereto effective as of December 9, 2015 (the
“Ninth Amendment”), and a Tenth Amendment thereto effective as of March 31, 2017
(as amended, the “Agreement”).

1.2TEO acquired SILEVO in 2014 and FOUNDATION and SILEVO now wish for TEO to
become a party to the Agreement by executing this Amendment.

1.3FOUNDATION, SILEVO, and TEO wish to amend the Agreement as more particularly
set forth herein.

THEREFORE, in consideration of the mutual promises and covenants contained in
this Amendment and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, and intending to be legally bound
hereby, the Parties agree as follows as of the Effective Date.

1. Section 2.1 of the Agreement is deleted in its entirety and replaced with the
following:

“Affiliate means an entity that Controls, is Controlled by, or is under common
Control with, another entity, but only during the period that such control
exists. For purposes of this Agreement, FOUNDATION’s Affiliates shall be deemed
to include Fort Schuyler Management Corporation (“FSMC”), New York Center for
Research, Economic Advancement, Technology, Engineering and Science Corp., d/b/a
NY CREATES, New York State Urban Development Corporation, d/b/a Empire State
Development, SUNY Polytechnic Institute Foundation, Inc., SUNY Polytechnic
Institute, the State of New York, and the State University of New York. For
purposes of this Agreement, SILEVO’s Affiliates shall be deemed to include,
without limitation, TeO fka SolarCity Corporation, and Tesla, Inc.

2.A new Section 4.1(i) of the Agreement is hereby added as follows:  

“On or prior to May 31 of each year (the “Reporting Date”) during the term of
the Agreement until 2029, SILEVO shall annually report to FOUNDATION and Empire
State Development on behalf

 

Amendment 11

Page 1

 

--------------------------------------------------------------------------------

 

of SILEVO, its Affiliates, and each Collocated Entity (as defined in Section
4.3(a)(2) of the Agreement), concerning compliance with the Investment &
Spending requirements contained in Section 4.3 of the Agreement and the
Employment Targets contained in Section 4.4 of the Agreement using a form
substantially similar to Exhibit 2 to this Amendment.  Separate reports shall be
submitted for: (i) SILEVO and its Affiliates;  (ii) each Collocated Entity; and
(iii) each Employment Contractor whose employees are being reported pursuant to
Section 4.4 (each, a “Reporting Entity”), in accordance with Exhibit 2.

Subject to SILEVO’s reasonable confidentiality requirements, SILEVO shall also
provide to FOUNDATION, or make available for inspection by FOUNDATION, or to
Empire State Development as directed by FOUNDATION, copies of documentation as
reasonably required by FOUNDATION to validate the accuracy of each report, which
may include for each Reporting Entity the subject entity’s Form NYS-45 ATT and
New York Multiple Worksite Report (if applicable).  Without limitation, the
foregoing report shall include aggregate, cumulative totals with sufficient
detail to illustrate SILEVO’s compliance with the foregoing contractual
requirements.

For purposes of the Agreement, including Section 4.3 and Exhibits A and G,
cumulative investments shall include all amounts spent or incurred by or for
SILEVO on or after January 1, 2015.

3.Section 4.3 (SILEVO Investment & Spending) of the Agreement is deleted in its
entirety and replaced with the following:

“(a)In accordance with and subject to the terms set forth in this Agreement,
including Exhibit A, providing FOUNDATION performs its obligations as required
hereunder: (i) SILEVO commits to invest and spend in the Manufacturing Operation
at a level that ensures competitive product costs as determined by the market
place for a minimum of five (5) years from the date of Manufacturing Facility
Completion; (ii) SILEVO will be responsible for and pay all costs associated
with operation of the Manufacturing Facility during the Term after the date of
Manufacturing Facility Completion; and (iii) SILEVO will spend or incur
approximately $5 Billion in combined capital, operational expenses, and other
costs in New York State (which, for the avoidance of doubt, shall include
amounts spent or incurred by SILEVO for consumables and raw materials consumed
or used by SILEVO at the Manufacturing Facility or other manufacturing facility
in the State of New York and amounts spent on employment, labor, and services),
including at its next generation manufacturing, business, and related operation
in Western New York, during the ten (10) year period commencing on the date of
Manufacturing Facility Completion.

(b)From time to time, SILEVO, TEO, and/or their respective Affiliates (as
applicable, the “Sublessor”) may contract with or permit one or more entities to
perform Manufacturing Operations and related business functions at the
Manufacturing Facility, including the right to sublet space within the
Manufacturing Facility to such entities under terms consistent with the lease by
and between the FSMC and Silevo, LLC dated April 30, 2018 with respect to the
Manufacturing Facility (each such entity is referred to herein as a “Collocated
Entity”) and subject to the approval of the FOUNDATION.  

(c)The approval of a Collocated Entity by the FOUNDATION will not be
unreasonably withheld, conditioned, or delayed. Without limiting the generality
of the foregoing, the Parties agree that the FOUNDATION may withhold approval of
a particular proposed sublease with a Collocated Entity if and to the extent
that the proposed sublease or other agreement with the proposed Collocated
Entity permits or could otherwise result in the Silevo or TEO financially
benefitting from rent received from the proposed Collocated Entity in any form
with respect to the Manufacturing Facility or any Manufacturing Equipment owned
by the FOUNDATION. In addition, the Parties agree that in determining whether to
approve a Collocated Entity, FOUNDATION shall be permitted to consider whether
the addition of the Collocated Entity would

 

Amendment 11

Page 2

 

--------------------------------------------------------------------------------

 

result in more than half of the persons employed at the Manufacturing Facility
being employed by Collocated Entities.

(d)Any and all investments, costs, expenses, and other spending by SILEVO, TEO,
any Affiliate of SILEVO and/or TEO, or any Collocated Entity shall count towards
the investment and spending requirements set forth in this Section, Section
4.1(a), Exhibit A, and Exhibit G unless said expense is an Ineligible Expense as
defined in this Section.  Without limitation, the foregoing includes all direct
and indirect costs and expenses incurred or accrued on operations, equipment and
other tangible assets used for Manufacturing Operations or the Program  but
shall not include any employment costs incurred outside of New York State or the
cost of equipment or other tangible assets that are not physically located or
used in New York (the “Program Related Costs”). SILEVO and TEO agree that
neither they nor any of their respective Affiliates shall sublet or otherwise
make space in the Manufacturing Facility available in exchange for rent in any
form.

(e)Ineligible Expense means: (i) any expense to the extent paid or reimbursed by
the FOUNDATION or its Affiliates; or (ii) any expense that is not incurred or
accrued either in New York State or elsewhere for business operations in New
York State; or (iii) any expense by a Collocated Entity that is not incurred or
accrued either at or for the Manufacturing Facility.”

4Section 4.4 (SILEVO Employment Targets) of the Agreement is amended to include
new Subsections (e) and (f) and (g) as follows:

“(e)Any and all individuals employed by or for SILEVO, TEO, any Affiliate of
SILEVO and/or TEO, or any Collocated Entity, including individuals as
contemplated below for each such subject entity, shall count towards the
employment targets and requirements set forth in this Section, Section 4.1(a),
Exhibit A, and Exhibit G provided such employees are Full-Time Employees and are
not an Ineligible Employee as defined in this Section.

(f)Full-Time Employee shall mean:  

(i) a full-time employee on the payroll of the subject entity, who has worked in
the State of New York for a minimum of thirty (30) hours per week for not less
than four (4) consecutive weeks as of the Reporting Date, and who is entitled to
receive the usual and customary fringe benefits extended by the subject entity
to other full-time employees with comparable rank and duties; or

(ii) two part-time employees on the payroll of the subject entity, who have
worked in the State of New York for a combined minimum of thirty (30) hours per
week (i.e. the hours for both employees exceed that threshold collectively) for
not less than four (4) consecutive weeks as of the Reporting Date and who are
entitled to receive the usual and customary fringe benefits extended by the
subject entity to other part-time employees with comparable rank and duties; or

(iii) a full-time independent contractor or self-employed individual that
performs responsibilities in furtherance of the Program that would otherwise be
performed by an employee of Silevo or its Affiliates who is not on the subject
entity’s payroll but who has worked in New York State for the subject entity for
a minimum of thirty (30) hours per week for not less than four (4) consecutive
weeks as of the Reporting Date providing services pursuant to a contract signed
with either the individual or their direct employer; or

(iv) two part-time independent contractors or self-employed individuals that
perform responsibilities in furtherance of the Program that would otherwise be
performed by an employee of Silevo or its Affiliates who are not on the subject
entity’s payroll but who have worked in New York State for the subject entity
for a combined minimum of thirty (30) hours per week for not less than four (4)
consecutive weeks as of the Reporting Date

 

Amendment 11

Page 3

 

--------------------------------------------------------------------------------

 

providing services pursuant to a contract signed with either the individual or
their direct employer.

(g)Ineligible Employee means: (i) any employee of a Collocated Entity that does
not perform work related to the Program; or (ii) an employee or position of a
Collocated Entity that was transferred to the Manufacturing Facility from
another location in New York State unless the employee or position was
(a) “at-risk” of elimination or of leaving New York State on or prior to such
transfer, as demonstrated by SILEVO, or (b) backfilled by the Collocated Entity
at another location in New York State after such transfer; or (iii) any employee
or position of a Collocated Entity that is not employed at the Manufacturing
Facility.”

5.A new last sentence of  the first paragraph of Section 5.1(c) of the Agreement
is hereby added as follows:

“Notwithstanding anything herein to the contrary, the FOUNDATION shall apply any
unused portion of the FOUNDATION’s financial commitments under the Agreement
(the “UNUSED FUNDS”) for any of the following purposes as previously agreed to
by the Parties or as directed by SILEVO: (i) purchase, commission, modify, and
improve Manufacturing Equipment for the Manufacturing Facility; (ii) to make
additions, modifications, or improvements to the Manufacturing Facility;
(iii) to take such other actions related to the Manufacturing Facility or
Manufacturing Equipment as may be agreed by the Parties; or (iv) for other
purposes related to the Project with the FOUNDATION’s consent, which shall not
be unreasonably withheld, conditioned, or delayed. Notwithstanding the
foregoing, any UNUSED FUNDS must be (a) for a capital, facility, or equipment
use or purpose related to either the Manufacturing Facility or Manufacturing
Equipment, and (b) consistent with applicable laws and subject to the terms and
conditions of the Grant Disbursement Agreement(s) between FSMC and Empire State
Development, if any, as provided in writing to SILEVO on the Effective Date.”

6.A new second paragraph of Section 5.1(c) of the Agreement is hereby added as
follows:

“The UNUSED FUNDS as of the Effective Date of this Amendment are an amount equal
to $28,880,339.51.  Upon expenditure of the remaining balance of the UNUSED
FUNDS, the FOUNDATION will have fully satisfied its obligations under Sections
4.1(c), 5.1(a), 5.1(b), and 5.1(c) of the Agreement and will have for the
purposes of the Agreement met its commitment to contribute $750 million for the
project.  The FOUNDATION, Affiliates or their contractors, as applicable retain
their warranty support and other obligations with respect to such construction
work, including the open punch-list items set forth in the Final Base Build
Punch-List attached hereto as Exhibit 1.  Any expenses to be paid with UNUSED
FUNDS must be incurred and payment must be requested by SILEVO prior to December
31, 2021 (the “Expenditure Date”), and FOUNDATION shall, or shall cause its
Affiliate to, promptly pay such amounts to SILEVO.  Notwithstanding the
foregoing, if and to the extent that the FOUNDATION or its Affiliate does not
promptly pay any of the UNUSED FUNDS to SILEVO or as directed by SILEVO due to
an encumbrance or claim arising from potential liabilities associated with any
contract(s) entered by or for the FOUNDATION or its Affiliates under this
Agreement, the Expenditure Date shall be extended by a period of one month for
each month or portion thereof that such funds are encumbered and therefore
unavailable to SILEVO to pay for project related purposes.”

7.Section 4.1(b) of the Agreement is hereby deleted and is replaced with the
following

“Manufacturing Facility Completion means April 30, 2018.”

Exhibit G is deleted in entirety and replaced with revised Exhibit G attached
hereto.

9.TEO shall be a Party to the Agreement as of the date last signed below, and
references to “SILEVO” throughout the Agreement shall be deemed to refer
collectively to SILEVO and TEO.

 

Amendment 11

Page 4

 

--------------------------------------------------------------------------------

 

10.Section 18.2 is amended to include the following at the end of the Section:

“In the case of TEO:

Tesla Energy Operations, Inc.

47700 Kato Road

Fremont, California 94538

Attn:  Chief Technology Officer

With a concurrent paper copy and a concurrent electronic copy via e-mail to:

Tesla Energy Operations, Inc.

901 Page Avenue

Fremont, CA 94538

Attn:  Legal Department

E-mail:  LegalUS@tesla.com

In case of FOUNDATION, including annual reports:

The Research Foundation for the State University of New York

P.O. Box 9

Albany NY 12201-0009

With a concurrent paper copy and a concurrent electronic copy via e-mail to:

Fort Schuyler Management Corporation

257 Fuller Road

Albany, NY 12203

Attn:  President

E-mail:  DGrose@sunypoly.edu

With a concurrent paper copy and a concurrent electronic copy via e-mail to:

Empire State Development

Portfolio Management Department

633 Third Avenue – 35th Floor

New York, New York  10017-6754

E-mail:  Robert.Kwon@esd.ny.gov”

11.Section 2.9 is deleted in entirety and replaced with the following:

“Manufacturing Operations means the activities of SILEVO, TEO, any of their
respective Affiliates, and/or Collocated Entities in connection with the
research, development, evaluation, testing, manufacture, repair (except for
general consumer vehicle repair), and/or re-manufacture of

 

Amendment 11

Page 5

 

--------------------------------------------------------------------------------

 

solar, stationary storage, electric vehicle, semiconductor, sustainable energy,
sustainable transportation, and/or any related products and components produced
by any such entity, including any and all subcomponents and materials for any
such products or components and any ancillary administrative activities,
including without limitation such costs required to achieve Full Production
Output as defined in Section 4.1(b).”

12.The Parties desire to foster additional research, development, technology,
and development jobs at, and in connection with, the Manufacturing
Facility.  Accordingly, the Parties will attempt to solicit additional third
parties to collocate at the Manufacturing Facility for purposes of Manufacturing
Operations, and SILEVO, TEO, and any of their respective Affiliates  shall
investigate opportunities to collaborate with local and regional higher
education institutions, including State University of New York (SUNY)
institutions, with the goals to foster student study, training, and hiring in
fields relevant to sustainable energy or transportation.  The title of the
document is amended to be “Amended and Restated Agreement for Research &
Development Alliance” as of the Effective Date of this Amendment.

(c)The FOUNDATION may designate any Affiliate to provide any and all consents or
approvals required in the Agreement.  FOUNDATION may assign this Agreement to
any Affiliate with SILEVO’s consent, which shall not be unreasonably withheld,
conditioned, or delayed.

13.Section 3.2(a) is deleted in entirety and replaced with the following:

“(a)Establish a mutually-beneficial joint effort focused on the US-based
manufacture, expansion, and commercialization of the products of SILEVO, TEO,
and any of their respective Affiliates and related research and development.”

Pursuant to an extension granted by ESD on or about June 10, 2020 to the
required job and investment milestones required pursuant the Agreement as a
result of the COVID-19 outbreak, the employment and investment commitments
contained in Exhibit G are hereby deferred for one year.  As such, and
notwithstanding anything contained in this Agreement to the contrary, the
Parties agree that the Second Anniversary Milestone contained in Section 4.4 of
the Agreement, as amended, and Exhibit G shall be April 30, 2021.  Each
subsequent Anniversary Date shall be extended accordingly.

15.Unless otherwise expressly amended by this Eleventh Amendment, the terms and
conditions of the Agreement shall remain in full force and effect. In the event
of any conflicts or inconsistencies between the provisions contained in this
Eleventh Amendment and the provisions contained in the Agreement (excluding the
amendments made to it by this Eleventh Amendment), the provisions contained in
this Eleventh Amendment shall govern and prevail.

16.This Eleventh Amendment may be executed in counterparts, each of which shall
be deemed to be an original, all of which together shall constitute one and the
same instrument. To facilitate delivery of this Eleventh Amendment, the Parties
may exchange executed counterparts by facsimile or e-mail in portable document
format (pdf.)

[Signature Page Follows]




 

Amendment 11

Page 6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their duly authorized representatives as of the Effective Date.

The Research Foundation for the State University of New York

 

 

 

By:

/s/ Scott Bateman

 

 

 

 

 

 

 

Printed:

Scott Bateman

 

 

 

 

 

 

Title:

RP Operations Manager

 

 

 

 

 

 

Date:

7/22/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tesla Energy Operations, Inc.

 

Silevo, LLC

 

By:

/s/ Yaron Klein

 

 

 

By:

/s/ Emmanuelle Stewart

 

 

Printed:

Yaron Klein

 

 

Printed:

Emmanuelle Stewart

 

 

Title:

Treasurer

 

 

Title:

Secretary

 

 

Date:

July 22, 2020

 

 

Date:

July 22, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment 11

Page 7

 

--------------------------------------------------------------------------------

 

Exhibit 1

Final Base Build Warranty List

[gsor5krhfmql000001.jpg]

 

DateArea / RoomsEquipment Tag PassdownTesla/LPC/NY State : Meeting Minutes and
Status UpdatesSTATUSTuesday, October 24, 2017Chemical Offload DocksCRCCRCs on
both chemical and DIW docks are cracking and lifting off concrete10/24/17 - Dan
M walked down docks with LPC-Brad F. Plan  to be onsite next week to
address1/10/18: LPC to come back out in the spring to correct3/8/2019: Large CRC
patches blown off in recent wind stormOPENMonday, March 11, 2019Cell
ManufacturingMAH unitsMezzanine 3 RAH102 – 48 and 52 missing sprinkler coverage
- found during annual inspection.3/11/2019: notified FSMC of gap on 2/11/2019;
no action to  date - funding in questionCompletedFriday, March 1, 2019Cell
ManufacturingAWD drain from nitric  CTSAWD drain line from CTS to gravity drain
leaking and dissolving - polypropylene (MOC) determined  to be incompatible with
69% nitric acid.  3/8/2019: piping to be replaced. Expecting
reimbursemenet  from NYS. OPENFriday, March 1, 2019Cell ManufacturingCHFWDCHFWD
leaking3/8/2019: O-rings in valves determined to be incompatible  material. Spec
called out for EPDM seals, FKM was installed -  both are incompatible with
chemistry in drain.  FFKM(Kalrez/Chemraz) o-rings required. Material on
order  and is being replaced. Expecting reimbursement from NYS.  2/13/2020
Completed o-ring replacement for waste drain  valves on CLN201 - CLN 204. High
point vents and flange  gaskets as well as the connection point to the gravity
drain  still need to be completed. OPENThursday, February 21, 2019Cell
ManufacturingCWDNumerous leaks on the piping for the caustic waste drain.
Material of construction is suspect. 3/8/2019: CPVC has been determined to be
incompatible  with TS42 (POR chemistry) and not able to handle the
POR  temperature of 185F. ~1000' of pipe to be replaced with  NIckel
200.2/21/2019 - CPVC is rated for 180F , bath operates at 185F.  Over time the
flexing due to temperature variations and  cracking the couplings and valves.
Design engineer to review  base build specs and process to determine
material  compatability.  

 

 

Amendment 11

Page 8

 

--------------------------------------------------------------------------------

 

Exhibit 2

Annual Report

The following report sets out the report of the Reporting Entities named below
with respect to the investment, spending, and employment requirements of the
Amended and Restated Agreement for Research & Development Alliance on Triex
Technology dated September 2, 2014.

Reporting Entities

Legal Name(s)

 Silevo LLC and Affiliates

Federal Employer Identification Number(s) (EIN)

 See attached list

 

Program Year

__ Anniversary of April 30, 2018, the date of Manufacturing Facility Completion

 

Reports Required by Law

Did the Reporting Entities file the NYS-45 form, including cover page and
NYS-45-ATT, and, if applicable, the Multiple Worksite Report form (BLS 3020 for
NYS; “MWR”) for the last four calendar quarters?  ☐ Yes  ☐ No

 

Explanation (if needed)

If the answer to the question above is No or if the employment figures on such
reports differ materially from those reported below, please explain: Click here
to enter text.

 

 

 

 

 

 

Investments & Spending (USD)

Description

May 1, 20__ – April 30, 20__

Cumulative as of
April 30, 20__

 

 Click here to enter text.

$ ___

$ ___

 

Totals

$ ___

$ ___

 

 

 

 

 

 

 

 

As of
April 30, 20__

Description

New York Jobs (total current)

Buffalo Jobs – at Manufacturing Facility

____ full-time jobs

 Click here to enter text.

____ part-time jobs

Buffalo Jobs – Excluding Manufacturing Facility

____ full-time jobs

 Click here to enter text.

____ part-time jobs

New York State Jobs – Excluding Buffalo Jobs

____ full-time jobs

 Click here to enter text.

____ part-time jobs

 

The foregoing report is true and correct to the best of my knowledge.

 

Signature:

Date: Click or tap to enter a date.

 

Name (Print): Click here to enter text.

Title: Click here to enter text.

 

Amendment 11

Page 9

 

--------------------------------------------------------------------------------

 

Exhibit 3

EXHIBIT G:  INVESTMENT AND JOB MILESTONES

 

1.

Subject to Section 2 of this Exhibit G, commencing on the date of the first
anniversary of April 30, 2018 (the date on which Manufacturing Facility
Completion was achieved), for each Program Year, if SILEVO fails to achieve the
Investment and Job Milestones, SILEVO shall pay the Program Payment for the
Program year on or before the Milestone Payment Due Date, as specified in
Schedule A below.

 

Schedule A

 

Program Year

Program Payment Due Dates

Program Payment Due

SILEVO Cumulative Investment (as described in Section 4.3 of the Agreement)
Milestone

SILEVO Cumulative Job (as described in Section 4.4 of the Agreement) Milestone

1

First Anniversary of the Manufacturing Completion Date

$41.2 Million

$130,000,000

500

2

Second Anniversary of the Manufacturing Completion Date

$41.2 Million

$472,000,000

1,460

3

Third Anniversary of the Manufacturing Completion Date

$41.2 Million

$928,000,000

2,000

4

Fourth Anniversary of the Manufacturing Completion Date

$41.2 Million

$1,478,000,000

2,500

5

Fifth Anniversary of the Manufacturing Completion Date

$41.2 Million

$2,056,000,000

3,460

6

Sixth Anniversary of the Manufacturing Completion Date

$41.2 Million

$2,625,000,000

3,460

7

Seventh Anniversary of the Manufacturing Completion Date

$41.2 Million

$3,208,000,000

3,460

8

Eighth Anniversary of the Manufacturing Completion Date

$41.2 Million

$3,793,000,000

3,460

9

Ninth Anniversary of the Manufacturing Completion Date

$41.2 Million

$4,391,000,000

3,460

10

Tenth Anniversary of the Manufacturing Completion Date

$41.2 Million

$5,000,000,000

3,460

 

If, with respect to a Program Year above in Schedule A, SILEVO satisfies the
Investment Milestone and Job Milestone set forth in Schedule A on or before the
applicable Program Payment Due Date in that

 

Amendment 11

Page 10

 

--------------------------------------------------------------------------------

 

Program Year, then SILEVO is not required to pay the Program Payment Due for the
Program Year on such Program Payment Date. Notwithstanding anything contained
herein the contrary, SILEVO shall be required to meet the Cumulative Job
Milestone in each Program Year regardless of whether it has met the Cumulative
Job Milestone in any other Program Year.

The SILEVO Cumulative Investment Milestones set forth in Schedule A refer to
cumulative investments, spend, costs, and expenses incurred in or related to the
State of New York as permitted in the Agreement.  If and to the extent that
SILEVO meets the Cumulative Investment Milestone requirements for a particular
Program Year, SILEVO shall be deemed to have met the Cumulative Investment
Milestone for all applicable Program Years under the Agreement where the
Cumulative Investment equals or exceeds the Cumulative Investment Milestone for
that Program Year.  For example, if SILEVO’s cumulative investment in Year 2
equals $5,000,000,000, then SILEVO shall have met the SILEVO Cumulative
Investment Milestones for Years 2 through and including Year 10.

The SILEVO Cumulative Job Milestones set forth in Schedule A refer to the number
of Full-Time Employees as permitted under the  Agreement in each Program Year
and are not in addition to the previous Program Year.  For example, if SILEVO’s
Cumulative Job Milestone in Year 2 equals 2,000, then SILEVO shall have met the
SILEVO Cumulative Job Milestone for Year 2 only and the Cumulative Job Milestone
for Year 3 shall remain at 2,000.

If any of the following events of default occur, all Program Payments in
Schedule A shall be become due and payable immediately, without demand or
notice:

 

a.

the failure of SILEVO to pay in full a Program Payment payable by SILEVO to
FOUNDATION in accordance with Sections 1 and 2 of this Exhibit G on or before
the applicable Program Payment Due Date, which payment remains unpaid for ten
(10) business days after delivery of written notice of such failure to SILEVO;

 

b.

the filing of bankruptcy proceedings involving SILEVO as a debtor (which is not
dismissed within ninety (90) days of filing);

 

c.

the appointment of a receiver for SILEVO;

 

d.

the making of a general assignment for the benefit of SILEVO’s creditors;

 

e.

the termination of the Agreement due to SILEVO’s default thereunder.

The terms and conditions contained in this Exhibit G shall survive the
termination of the Agreement.

 

 

Amendment 11

Page 11

 